DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 11-14 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated by Bluetooth (BLUETOOTH SPECIFICATION, Version 5.0, Vol.6 , Part B, December  6,2016, hereinafter Bluetooth).
Regarding claim 1,  Bluetooth discloses an electronic device comprising:a communication module to support communication based on Bluetooth Low Energy (BLE); and at least one processor operatively coupled to the communication module, wherein the at least one processor is configured to transmit control information to request the communication module to operate in a first mode (page 2560, page 2564), wherein upon receiving an advertising Packet Data Unit (PDU) of predefined types from an external electronic device, the first mode corresponds to a mode of controlling the communication module so that a scan request is transmitted to the external electronic device in response to reception of the advertising PDU of the predefined types (page 2633, section 4.4.3.2), and wherein the communication module is configured to:receive the advertising PDU from the external electronic device, while operating in the first mode, on the basis of the control information (page 2633),

bypass transmission of the scan request on the basis of the identifying (page 2607), and
transmit to the at least one processor an advertising notification for representing that the advertising PDU of the first type has been received (page 2623).
Regarding claim 2,  Bluetooth discloses wherein the predefined types include at least one of an ADV_fND type or an ADV_SCAN_fND type (page 2625, section 4.4.2.7)
Regarding claim 3,  Bluetooth discloses  wherein the first type corresponds to at least one of a non-scannable attribute, a connectable attribute, or an undirected attribute (page 2616).
Regarding claim 4, Bluetooth discloses wherein the communication module is further configured to determine whether address information of the electronic device is included in the received advertising PDU (page 2577, section 2.3.3.1).
Regarding claim 5,  Bluetooth discloses  wherein the communication module is further configured to transmit a connection initiation to the external electronic device in response to the identifying that the address information of the electronic device is included in the advertising PDU.
Regarding claim 6, Bluetooth discloses wherein the first mode is configured such that the communication module receives a scan response transmitted from the external electronic device in response to the scan request, and transmits an advertising notification to the at least one processor on the basis of the received scan response (page 2633 section 4.4.3.2)
claim 7, Bluetooth discloses wherein the communication module is further configured to: identify whether predefined data among the remaining data other than the header is included in the received advertising PDU; and transmit an advertising notification to the at least one processor on the basis of the identifying of the predefined data (page 2633,section 4.4.3.2)
 	Regarding claim 11, Bluetooth discloses an electronic device comprising: a user interface; a wireless communication circuit configured to support Bluetooth Low Energy (BLE) wireless communication, and upon receiving an advertising Packet Data Unit (PDU) of a predefined type from an external electronic device, to request the external electronic device for additional information (page 2560, page 2564) ; and at least one processor operatively coupled to the user interface and the wireless communication circuit, wherein the wireless communication circuit is configured to: receive the advertising PDU including a header and a payload from the external electronic device (page 2633, section 4.4.3.2), identify a type of the advertising PDU included in the header of the advertising PDU ((page 2633, section 4.4.3.2),
identify a data type included in the payload of the advertising PDU, and transmit an advertising notification to the at least one processor on the basis of data included in the advertising in a state of not transmitting the additional information request to the external electronic device, based on the identified type of the advertising PDU being the predefined type and at least one of the data types includes a selected identifier (page 2633).
 	Regarding claim 12,  Bluetooth discloses wherein the predefined type includes at least one of an ADV_IND type, an ADV_SCAN_IND type, an ADV NONCONN IND type, or an ADV DIRECT IND type (page 2625, section 4.4.2.7)
 	Regarding claim 13, Bluetooth discloses wherein the advertising notification includes a type of the advertising data, a Bluetooth address of the external 
Regarding claim 14,  Bluetooth discloses wherein the electronic device includes a memory operatively coupled to the at least one processor, and wherein the memory stores instructions, when executed, for allowing the at least one processor to request the wireless communication circuit to establish a connection with the external electronic device on the basis of reception of the advertising notification (page 2633, section 4.4.3.2).
 	Regarding claim 16, Bluetooth discloses an electronic device comprising: a user interface;a wireless communication circuit configured to support Bluetooth Low Energy (BLE) wireless communication and to receive an advertising Packet Data Unit (PDU) including a header including a field indicating a type of an advertising PDU from an external electronic device (page 2560, page 2564); and at least one processor operatively coupled to the user interface and the wireless communication circuit, wherein the wireless communication circuit is configured to: receive, from an external electronic device, an advertising PDU not including information on the electronic device (page 2633, section 4.4.3.2), identify that a type of the advertising PDU included in a header of the advertising PDU is a first type, and transmit to the at least one processor an advertising notification on the basis of data included in the advertising in a state of not transmitting the additional information request to the external electronic device on the basis of the first type (page 2633),
 Regarding claim 17,  Bluetooth discloses wherein the wireless communication circuit is further configured to transmit a connection initiation to the external electronic device, and wherein the first type does not correspond to a connectable undirected event, connectable directed event, non-connectable undirected event, or scannable undirected event of a BLE standard (page 2616)
claim 18, Bluetooth discloses 18.    The electronic device of claim 16, wherein the information on the electronic device includes a Bluetooth address of the electronic device (page 2577, section 2.3.3.1).
Regarding claim 19,  Bluetooth discloses wherein the first type corresponds to the non-scannable, connectable, and undirected events(page 2616)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bluetooth in view of Chen et al (US 2011/007637 A1, hereinafter Chen).
 	Regarding claim 8,  Bluetooth discloses all subject matter of the claimed invention with the exception of wherein the predefined data includes a Universally Unique Identifier (UUID). Chen discloses wherein the predefined data includes a Universally Unique Identifier (UUID) (¶[0017]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to 
 	Regarding claim 9,Bluetooth discloses all subject matter of the claimed invention with the exception of wherein the UUID corresponds to information for identifying the external electronic device. Chen discloses wherein the UUID corresponds to information for identifying the external electronic device (¶[0017]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the proposed modification of the UUID along with the system of Bluetooth. The UUID may be implemented through software to provide the system with identification in the frame (¶[0017], Chen).
Claims 10,15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bluetooth in view of Reed et al. (US 2015/0215781 A1, hereinafter Reed).
 	Regarding claim 10,  Bluetooth discloses all subject matter of the claimed invention with the exception of wherein the advertising notification includes a Media Access Address (MAC) address of the external electronic device and Received Signal Strength Indication (RSSI) information, and wherein the external electronic device includes an electronic pen mountable to a housing of the electronic device. Reed discloses wherein the advertising notification includes a Media Access Address (MAC) address of the external electronic device (¶[0043]) and Received Signal Strength Indication (RSSI) information (¶[0030]), and wherein the external electronic device includes an electronic pen mountable to a housing of the electronic device (¶[0068]). Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to make the proposed modification of the RSSI and pen as disclosed by Reed along with the system of Bluetooth. The RSSI and pen may be implemented through hardware and software to provide information about the state of the device throughout the network (¶[0030], Reed).
claim 15, Bluetooth discloses all subject matter of the claimed invention with the exception of wherein the external electronic device includes a stylus pen. Reed discloses wherein the external electronic device includes a stylus pen (¶[0068]). Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to make the proposed modification of the RSSI and pen as disclosed by Reed along with the system of Bluetooth. The pen may be implemented through hardware and software to provide user input for the network (¶[0030], Reed).
Regarding claim 20, Bluetooth discloses all subject matter of the claimed invention with the exception of wherein the external electronic device includes a stylus pen. Reed discloses wherein the external electronic device includes a stylus pen effective filing date of the invention to make the proposed modification of the RSSI and pen as disclosed by Reed along with the system of Bluetooth. The pen may be implemented through hardware and software to provide user input for the network (¶[0030], Reed).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL T BROCKMAN whose telephone number is (571)270-5664.  The examiner can normally be reached on Monday-Thursday 6:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ANGEL T BROCKMAN/Examiner, Art Unit 2463